Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
Election/Restrictions
The applicant has elected Species I (claims 1-5) with traverse and acknowledged the difference of species. Thus, the examiner asserts the previous election based on the lack of unity rationale.  The inventions listed as aforementioned species/subspecies do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: species I and II are structurally distinct.  As a result, they are distinct and non-obvious inventions without a common special technical feature.  This is an a priori type of lack of unity.  Furthermore, the common technical feature is met by prior art. See below rejections.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 3-5 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term “relatively low”, “medium”, and “relatively high” are relative terms which render the claims indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is duly notified non-elected claims has 112b issues regarding “preferably”.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Chenevey et al. (US 4005058 listed on IDS and ISR) in view of Miyamoto et al. (US 20140213723).
As to claim 1, Chenevey (abs., claims, examples, 1:15-20, 3:1-25, 5:5-68, 6:1-5) discloses a process of producing poly(bisbenzimidazobenzophenanthroline) with high thermal stability for fibers and films:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. The above structures and isomers would inherently meet the claimed structures.  The monomers are condensed substantially equal molar quantities that would inherently form a salt, and polymerization is carried out at 150-200 °C for 2-10 hours.  One of ordinary skill in the art would obviously recognize the process would regulate the claimed repeating units and thus, the claimed molecular weight.  The claimed limitation of “under pressure” is met because Chenevey teaches the reaction is carried out under ambient pressure.
 	Chenevey is/are silent on the claimed hydrothermal conduction with water as a solvent in the claimed step a). 
	In the same area of endeavor of producing similar polyimide films, Miyamoto (abs., claims, examples, 5, 70, 94-106) discloses using water (up to 99.9% by weight) as the solvent for polymerizing dianhydride with diamines, a process having the same polymerization mechanism as that of Chenevey.  One of ordinary skill in the art would obviously recognize Miyamoto’s water solvent would yield an environmentally friendly process for polymerization. 
Therefore, as to claim 1, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Chenevey and added with the water solvent in view of Miyamoto, because the resultant hydrothermal process would yield an environmentally friendly process for polymerization with facilitated material transfer. One of ordinary skill in the art would obviously recognize to increase the pressure to use water as the solvent when using Chenevey’s polymerization 150-200 °C.

Claim(s) 1-5 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Conciatori et al. (US 3969325 listed on IDS and ISR) in view of Miyamoto et al. (US 20140213723).
As to claims 1-5, Conciatori (abs., claims, examples, 1:1-15, 3:1-68, 4:20-35, 7:10-15)  discloses a process of producing poly(bisbenzimidazobenzophenanthroline) with high temperature resistance for fibers and films:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The above structures and isomers would inherently meet the claimed structures.  The monomers are condensed equal molar quantities that would inherently form a salt, and polymerization is carried out at 375 °C for 3-5 hours at ambient atmosphere in sulfone solvent to obtain a polymer having inherent viscosity of 0.79 dL/g.  Super-atmospheric conditions may be utilized.  One of ordinary skill in the art would obviously recognize the process would regulate the claimed repeating units and thus, the claimed molecular weight.  
 	Conciatori is/are silent on the claimed hydrothermal conduction with water as a solvent in the claimed step a). 
	In the same area of endeavor of producing similar polyimide films, Miyamoto (abs., claims, examples, 5, 70, 94-106) discloses using water (up to 99.9% by weight) as the solvent for polymerizing dianhydride with diamines, a process having the same polymerization mechanism as that of Conciatori.  One of ordinary skill in the art would obviously recognize Miyamoto’s water solvent would yield an environmentally friendly process for polymerization. 
Therefore, as to claims 1-5, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Conciatori and replaced the sulfone solvent  with the water solvent in view of Miyamoto, because the resultant process would yield an environmentally friendly process for polymerization.  Particularly to claims 3-4, one of ordinary skill in the art would obviously recognize to reduce the reaction time (3-5 hours) and temperature (<375 °C) at increased super-atmospheric pressure when water (lower boiling point) is used as the solvent to control the molecular weight (<inherent viscosity of 0.79 dL/g).  The resultant temperature is and polymerization time would overlap with the claimed ones. It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.   One of ordinary skill in the art would obviously recognize the process parameter (temperature and time) would regulate the claimed repeating units and thus, the claimed molecular weight (<inherent viscosity of 0.79 dL/g).  

	 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766